BRANNON, Judge,

(concurring) :

In 1828 fifteen Virginia judges, composing thé General Court,construed the statute now before us. Wyatt’s Case, 6 Band. 694. As I understand the decision, that court held that the distinctive feature” in the character of the games condemned by the statute is “that the chances are unequal, all other things being-equal, and those unequal chances are in favor of the exhibitor of the games, or tables/’ in other words, held that if that one distinctive feature be present in the game, no matter what called or how played, though in other respects there be no inequality between the parties, the game will fall under the statute. That fea*702ture of inequality is present in the operation of tire slot machine, .and there is no other feature in it to repel or neutralize that feature, even if it could do so, that one feature being present. The -court of appeals of Virginia in 1858 understood Wyatt’s Case .as so construing the statute, as that court held that if an indictment charged that the gaming “is of the like kind as those specified; that is, that the chances of the game are unequal, all ■other things being equal,” it charged an offense under the statute. Huff’s Case, 14 Grat. 648. In 1879 the Virginia court -of appeals regarded the two prior cases as thus settling the construction of the statute, because it said, in stating the meaning of Wyatt’s Casa, that “if other games resemble those standard ones in that distinctive feature, they come within the terms” ■ of the statute. Nuckolls Case, 32 Grat. on page 895. After much consideration I conclude that those decisions settle the case before us. They bind us. I do not think that any better solution of the words “or table of like kind,” can be found. Though the slot machine plays for only a nickel, it plays for many of ■them, and amount is not made a test under the statute, and we ■ cannot introduce an exception. It is true that criminal statutes are to be construed and applied strictly, but we must think of the evil against which the Legislature aimed. Its aim was to •prohibit all sorts of gaming of uneven, unfair chance.
It specified “A, B, C, or E 0 table or faro bank, or keno table,” and reflecting that there were then and would in the future ■come other games, it added “or tables of like kind, under any denomination, whether the game or table be played with cards, dice or otherwise.” A “table” is not essential to make the game ■ come under the law, since we see the word “game” also used. We must not give the law a. construction too narrow under such broad language, and defeat plain, comprehensive intention of the Legislature. It strengthens our decision to add that the Code requires us not to construe this statute strictly as a penal statute. It says, “All laws for suppressing lotteries and unchartered banks shall be construed as remedial.” Chapter 151, paragraph ;16. ■